         Case 1:17-cv-04853-JSR Document 99 Filed 06/19/20 Page 1 of 10



IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                   X
                                                        :
                                                        :
SARAH PALIN,                                                No. 17 Civ. 4853
                                                        :
                             Plaintiff,                 :
                                                        :   Hon. Jed S. Rakoff
                                                        :
                      -against-                         :
                                                        :   ECF Case
                                                        :
THE NEW YORK TIMES COMPANY and JAMES                    :
BENNET,                                                 :
                                                        :
                             Defendants.                :
                                                        :

                       DECLARATION OF THOMAS B. SULLIVAN

       Thomas B. Sullivan, pursuant to 28 U.S.C. § 1746, declares as follows:

       1.     I am associated with the law firm of Ballard Spahr LLP, counsel for Defendants

The New York Times Company (“The Times”) and James Bennet (together, “Defendants”) in

the above-captioned action. I submit this declaration in support of Defendants’ Motion for

Summary Judgment. I have personal knowledge of the facts herein.

       2.     Attached hereto as Exhibit 1 is a true and correct copy of excerpts from the

transcript of the hearing held by this Court on August 16, 2017, related to The Times’s Motion to

Dismiss Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

       3.     Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the

transcript of the deposition of James Bennet, held on May 26 and 27, 2020.

       4.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the

transcript of the deposition of Elizabeth Williamson, held on May 19, 2020.

       5.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts from the

transcript of the deposition of Linda Cohn, held on May 7, 2020.
         Case 1:17-cv-04853-JSR Document 99 Filed 06/19/20 Page 2 of 10



       6.      Attached hereto as Exhibit 5 is a true and correct copy of excerpts from the

transcript of the deposition of Timothy Crawford, held on May 12, 2020.

       7.      Attached hereto as Exhibit 6 is a true and correct copy of excerpts from the

transcript of the deposition of Sarah Palin, held on May 20 and 21, 2020.

       8.      Attached hereto as Exhibit 7 is a DVD containing a true and correct copy of a

CBS News clip from April 9, 2010 (available at

https://www.youtube.com/watch?v=1uzJCqQ5aZU), introduced during depositions as

Defendants’ Exhibit 23.

       9.      Attached hereto as Exhibit 8 is a true and correct copy of an email sent by

Nicholas Fox at 12:08 PM on June 14, 2017, produced in discovery by Defendants bearing Bates

stamps NYTIMES0001068-69 and introduced during depositions as Plaintiff’s Exhibit 16.

       10.     Attached hereto as Exhibit 9 is a true and correct copy of an email sent by Robert

Semple at 12:58 PM on June 14, 2017, produced in discovery by Defendants bearing Bates

stamp NYTIMES0001082 and introduced during depositions as Plaintiff’s Exhibit 23.

       11.     Attached hereto as Exhibit 10 is a true and correct copy of an email sent by

Robert Semple at 12:08 PM on June 14, 2017, produced in discovery by Defendants bearing

Bates stamps NYTIMES0001070-71 and introduced during depositions as Plaintiff’s Exhibit 17.

       12.     Attached hereto as Exhibit 11 is a true and correct copy of an email sent by James

Bennet at 12:41 PM on June 14, 2017, produced in discovery by Defendants bearing Bates stamp

NYTIMES0001078 and introduced during depositions as Plaintiff’s Exhibit 20.

       13.     Attached hereto as Exhibit 12 is a true and correct copy of an email sent by

Elizabeth Williamson at 1:40 PM on June 14, 2017, produced in discovery by Defendants

bearing Bates stamp NYTIMES0001083 and introduced during depositions as Plaintiff’s Exhibit

24.

                                                 2
         Case 1:17-cv-04853-JSR Document 99 Filed 06/19/20 Page 3 of 10



       14.     Attached hereto as Exhibit 13 is a true and correct copy of an email sent by Jay

Ward Brown at 9:35 AM on August 17, 2017, introduced during depositions as Plaintiff’s

Exhibit 30.

       15.     Attached hereto as Exhibit 14 is a true and correct copy of an email sent by James

Bennet at 2:52 PM on June 14, 2017, produced in discovery by Defendants bearing Bates stamps

NYTIMES0001159-60 and introduced during depositions as Plaintiff’s Exhibit 27.

       16.     Attached hereto as Exhibit 15 is a true and correct copy of No One Listened to

Gabrielle Giffords, a column authored by Frank Rich and published in The New York Times on

January 15, 2011, produced in discovery by Plaintiff bearing Bates stamps PALIN003463-68.

       17.     Attached hereto as Exhibit 16 is a true and correct copy of an email sent by

Elizabeth Williamson at 4:45 PM on June 14, 2017, produced in discovery by Defendants

bearing Bates stamp NYTIMES0001228 and introduced during depositions as Plaintiff’s Exhibit

72.

       18.     Attached hereto as Exhibit 17 is a true and correct copy of an email sent by James

Bennet at 7:42 PM on June 14, 2017, produced in discovery by Defendants bearing Bates stamp

NYTIMES0003239 and introduced during depositions as Plaintiff’s Exhibit 172.

       19.     Attached hereto as Exhibit 18 is a true and correct copy of certain drafts of the

editorial at issue in this case dated June 14, 2017, introduced during depositions as Plaintiff’s

Exhibit 32E.

       20.     Attached hereto as Exhibit 19 is a true and correct copy of the editorial at issue in

this case as it appeared in the print edition of The New York Times on June 15, 2017, produced in

discovery by Defendants bearing Bates stamp NYTIMES0002912 and introduced during

depositions as Defendants’ Exhibit 2.



                                                  3
         Case 1:17-cv-04853-JSR Document 99 Filed 06/19/20 Page 4 of 10



       21.     Attached hereto as Exhibit 20 is a true and correct copy of an email sent by

Phoebe Lett at 2:52 PM on June 14, 2017, produced in discovery by Defendants bearing Bates

stamp NYTIMES0001161 and introduced during depositions as Plaintiff’s Exhibit 28.

       22.     Attached hereto as Exhibit 21 is a true and correct copy of an email sent by Ross

Douthat at 7:44 AM on June 15, 2017, produced in discovery by Defendants bearing Bates

stamps NYTIMES0001716-17 and introduced during depositions as Plaintiff’s Exhibit 38.

       23.     Attached hereto as Exhibit 22 is a true and correct copy of a text message

exchange between James Bennet and Elizabeth Williamson on the evening of June 14 and

morning of June 15, 2017, produced in discovery by Defendants bearing Bates stamps

JBENNET0000038-39 and introduced during depositions as Plaintiff’s Exhibits 291 and 292.

       24.     Attached hereto as Exhibit 23 is a true and correct copy of an email sent by

Eileen Lepping at 8:19 AM on June 15, 2017, produced in discovery by Defendants bearing

Bates stamp NYTIMES0001803 and introduced during depositions as Plaintiff’s Exhibit 37.

       25.     Attached hereto as Exhibit 24 is a true and correct copy of a draft of the Editorial,

produced in discovery by Plaintiff bearing Bates stamps PALIN00234-35 and introduced during

depositions as Plaintiff’s Exhibit 33.

       26.     Attached hereto as Exhibit 25 is a true and correct copy of a tweet by the NYT

Opinion Twitter account (@nytopinion) on June 15, 2017, and the thread associated with that

tweet, produced in discovery by Plaintiff bearing Bates stamps PALIN03829-33 and introduced

during depositions as Plaintiff’s Exhibit 53.

       27.     Attached hereto as Exhibit 26 is a true and correct copy of a tweet by the NYT

Opinion Twitter account (@nytopinion) on June 15, 2017, produced in discovery by Plaintiff

bearing Bates stamps PALIN03827-28 and introduced during depositions as Plaintiff’s Exhibit

52.

                                                 4
         Case 1:17-cv-04853-JSR Document 99 Filed 06/19/20 Page 5 of 10



       28.     Attached hereto as Exhibit 27 is a true and correct copy of the webpage of the

Editorial (as captured on June 16, 2017), produced in discovery by Plaintiff bearing Bates stamps

PALIN02733-37 and introduced during depositions as Plaintiff’s Exhibit 51.

       29.     Attached hereto as Exhibit 28 is a true and correct copy of Blast at Israeli Home

Kills 2; Talks Center on Prisoners, an article authored by James Bennet and published in The

New York Times on July 8, 2003, produced in discovery by Defendants bearing the Bates stamps

NYTIMES0003278-81.

       30.     Attached hereto as Exhibit 29 is a true and correct copy of an email sent by James

Bennet at 2:34 PM on June 14, 2017, produced in discovery by Defendants bearing Bates stamps

NYTIMES0001157-58 and introduced during depositions as Plaintiff’s Exhibit 26.

       31.     Attached hereto as Exhibit 30 is a true and correct copy of Ten Days That

Defined 2011, an article authored by Richard Lawson and published in The Atlantic Wire on

December 29, 2011, which was attached to the First Amended Complaint as Exhibit 14,

produced in discovery by Plaintiff bearing Bates stamps PALIN04486-97, and introduced during

depositions as Plaintiff’s Exhibit 153.

       32.     Attached hereto as Exhibit 31 is a true and correct copy of Dupnik’s Confession,

an article authored by Rich Lowry and published in the National Review on January 17, 2011,

attached to the First Amended Complaint as Exhibit 11, and produced in discovery by Plaintiff

bearing Bates stamps PALIN02592-94.

       33.     Attached hereto as Exhibit 32 is a true and correct copy of non-party Michael

Bennet’s Responses and Objections to a Subpoena from Plaintiff, as provided to Defendants by

Plaintiff’s counsel.




                                                5
         Case 1:17-cv-04853-JSR Document 99 Filed 06/19/20 Page 6 of 10



       34.    Attached hereto as Exhibit 33 is a true and correct copy of an excerpt from the

treatise Sack on Defamation: Libel, Slander, and Related Problems (5th ed. 2017), authored by

the Honorable Robert D. Sack.

       35.    Attached hereto as Exhibit 34 is a true and correct copy of a map published by

SarahPAC that features crosshairs positioned over congressional districts of twenty Democrats

who supported the Affordable Care Act, along with a list of each Representative’s name,

introduced during depositions as Defendants’ Exhibit 15.

       36.    Attached hereto as Exhibit 35 is a true and correct copy of a tweet by Sarah Palin

(@SarahPalinUSA) on Nov. 4, 2010, introduced during depositions as Defendants’ Exhibit 24.

       37.    Attached hereto as Exhibit 36 is a true and correct copy of Cross hairs:

Crossroads for Palin?, an article authored by Dan Balz and published in The Washington Post

on January 11, 2011.

       38.    Attached hereto as Exhibit 37 is a true and correct copy of A McKinley moment?,

an article authored by Dana Milbank and published in The Washington Post on January 11, 2011.

       39.    Attached hereto as Exhibit 38 is a true and correct copy of Sarah Palin’s

‘Crosshairs’ Ad Dominates Gabrielle Giffods Debate, an article authored by John Berman and

published by ABC News on January 9, 2011, which was produced in discovery by Plaintiff

bearing Bates stamps PALIN00001-03 and introduced during depositions as Plaintiff’s Exhibit

34.

       40.    Attached hereto as Exhibit 39 is a true and correct copy of an email sent

Elizabeth Williamson at 9:25 AM on June 16, 2017, produced in discovery by Defendants

bearing Bates stamp NYTIMES0003261 and introduced during depositions as Plaintiff’s Exhibit

180.



                                               6
         Case 1:17-cv-04853-JSR Document 99 Filed 06/19/20 Page 7 of 10



       41.     Attached hereto as Exhibit 40 is a true and correct copy of America’s Lethal

Politics, an editorial published in The New York Times on June 14, 2017, produced in discovery

by Plaintiff bearing Bates stamps PALIN02729-32, and introduced during depositions as

Plaintiff’s Exhibit 50.

       42.     Attached hereto as Exhibit 41 is a true and correct copy of excerpts from the

transcript of the deposition of Andrew Sullivan, held on May 11, 2020.

       43.     Attached hereto as Exhibit 42 is a true and correct copy of An Assassination?, a

post published by The Daily Dish on January 8, 2011, produced in discovery by Plaintiff bearing

Bates stamps PALIN04351-58, and introduced during depositions as Plaintiff’s Exhibit 146(A).

       44.     Attached hereto as Exhibit 43 is a true and correct copy of Caldwell’s Unfairness,

a post published by The Daily Dish on January 15, 2011, produced in discovery by Plaintiff

bearing Bates stamps PALIN04388-91, and introduced during depositions as Plaintiff’s Exhibit

123.

       45.     Attached hereto as Exhibit 44 is a true and correct copy of excerpts from the

transcript of the deposition of Ross Douthat, held on May 8, 2020.

       46.     Attached hereto as Exhibit 45 is a true and correct copy of The Tucson Witch

Hunt, a column authored by Charles M. Blow and published in The New York Times on January

14, 2011, produced in discovery by Plaintiff bearing Bates stamps PALIN03655-58 and

introduced during depositions as Plaintiff’s Exhibit 60.

       47.     Attached hereto as Exhibit 46 is a true and correct copy of She Who Must Not Be

Named, a column authored by Charles M. Blow and published in The New York Times on

December 3, 2010, produced in discovery by Plaintiff bearing Bates stamps PALIN03562-64 and

introduced during depositions as Plaintiff’s Exhibit 12.



                                                 7
         Case 1:17-cv-04853-JSR Document 99 Filed 06/19/20 Page 8 of 10



       48.     Attached hereto as Exhibit 47 is a true and correct copy of Stumping for McCain,

Sarah Palin dials back the gun rhetoric, an article authored by Linda Feldmann and published in

The Christian Science Monitor on March 26, 2010.

       49.     Attached hereto as Exhibit 48 is a true and correct copy of a draft of the editorial

at issue in this case dated June 14, 2017, produced in discovery by Defendants bearing Bates

stamps NYTIMES0000250-253, and introduced during depositions as Plaintiff’s Exhibit 32F.

       50.     Attached hereto as Exhibit 49 is a true and correct copy of America’s Lethal

Politics, an editorial published in The New York Times on June 14, 2017, produced in discovery

by Plaintiff bearing Bates stamps PALIN02738-42, and introduced during depositions as

Plaintiff’s Exhibit 35.

       51.     Attached hereto as Exhibit 50 is a true and correct copy of America’s Lethal

Politics, an editorial published in The New York Times International Edition on June 16, 2017,

produced in discovery by Defendants bearing Bates stamp NYTIMES0002914.

       52.     Attached hereto as Exhibit 51 is a true and correct copy of page A26 of the June

16, 2017 edition of The New York Times’ Opinion section, produced in discovery by Defendants

bearing Bates stamp NYTIMES0002916.

       53.     Attached hereto as Exhibit 52 is a true and correct copy of Was Shooting of Rep.

Gabrielle Giffords Political, a post authored by Max Fisher and published by The Atlantic Wire

on January 10, 2011, and produced in discovery by Plaintiff bearing Bates stamps PALIN04514-

21.

       54.     Attached hereto as Exhibit 53 is a true and correct copy of Did Sarah Palin’s

Target Target Map Play Role in Giffords Shooting, a post authored by Max Fisher and published

by The Atlantic Wire on January 10, 2011, and produced in discovery by Plaintiff bearing Bates

stamps PALIN04392-99.

                                                 8
         Case 1:17-cv-04853-JSR Document 99 Filed 06/19/20 Page 9 of 10



       55.     Attached hereto as Exhibit 54 is a true and correct copy of What We Know About

Jared Lee Loughner, a post authored by John Hudson and published by The Atlantic Wire on

January 8, 2011, and produced in discovery by Plaintiff bearing Bates stamps PALIN04530-38.

       56.     Attached hereto as Exhibit 55 is a true and correct copy of An Assassination

Attempt in Arizona: Live-Blogging, a post published by The Daily Dish on January 8, 2011,

produced in discovery by Plaintiff bearing Bates stamps PALIN04359-72, and introduced during

depositions as Plaintiff’s Exhibit 146.

       57.     Attached hereto as Exhibit 56 is a true and correct copy of The More We Know, a

a post published by The Daily Dish on January 17, 2011, produced in discovery by Plaintiff

bearing Bates stamps PALIN04498-505, and introduced during depositions as Plaintiff’s Exhibit

151.

       58.     Attached hereto as Exhibit 57 is a true and correct copy of Stop the Blame Game,

a post authored by Josh Kraushaar and published by National Journal on January 11, 2011, and

produced in discovery by Plaintiff bearing Bates stamps PALIN04477-85.

       59.     Attached hereto as Exhibit 58 is a true and correct copy of Is there a right to

‘reload’?, a column authored by Eugene Robinson and published in the Washington Post on

March 26, 2010.

       60.     Attached hereto as Exhibit 59 is a true and correct copy of excerpts from the

transcript of the deposition of Eileen Lepping, held on May 5, 2020.

       61.     Attached hereto as Exhibit 60 is a true and correct copy of Fiery rhetoric a close

relative of violence, a column authored by Petula Dvorak and published in the Washington Post

on December 1, 2015.




                                                 9
        Case 1:17-cv-04853-JSR Document 99 Filed 06/19/20 Page 10 of 10



       62.    Attached hereto as Exhibit 61 is a true and correct copy of At a D.C. pizzeria, the

dangers of fake news just got all too real, a column authored by Petula Dvorak and published in

the Washington Post on December 5, 2016.



       I declare under penalty of perjury that the foregoing is true and correct.


Executed on June 19, 2020
Strathmere, New Jersey

                                                     Thomas B. Sullivan




                                                10
